25 F.3d 1059NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Judy Louise Brown MARKUM, Defendant-Appellant.
No. 93-6351.
United States Court of Appeals,Tenth Circuit.
June 7, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2
Defendant Judy Louise Brown Markum was convicted of one count of conspiracy to commit arson and mail fraud, 18 U.S.C. 371, and one count of mail fraud, 18 U.S.C. 1341.  At sentencing, the district court imposed a two-level enhancement under U.S.S.G. 3C1.1 for obstruction of justice, on the grounds that Defendant committed perjury at trial.  On appeal, we affirmed Defendant's conviction but remanded for resentencing because "the record [did] not contain a specific finding that independent of the jury verdict, defendant committed perjury.  Nor [did] it suggest what particular testimony the district court found to be untrue."   See United States v. Markum, 4 F.3d 891, 898 (10th Cir.1993) (citing  United States v. Dunnigan, 113 S.Ct. 1111, 1112 (1993)).
On remand, the district court made specific findings regarding the various areas of perjury committed by Defendant during her trial testimony, and concluded that a two-level enhancement under 3C1.1 would be proper.  The court then resentenced Markum to 60 months imprisonment.  On appeal, Defendant contends the district court erred in enhancing her sentence for obstruction of justice pursuant to 3C1.1.  We have jurisdiction under 18 U.S.C. 3742.


1
We review a district court's finding of perjury pursuant to 3C1.1 for clear error.   United States v. Fitzherbert, 13 F.3d 340, 344 (10th Cir.1993), cert. denied, 62 U.S.L.W. 3705 (U.S. April 25, 1994) (No. 93-8452).  We have reviewed the resentencing record and the district court's findings of perjury and hold that the district court's findings were not clearly erroneous and the district court properly enhanced Defendant's sentence for obstruction of justice.


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The parties waived oral argument.  The cause therefore is ordered submitted without oral argument